Exhibit 10.4

 

Execution Version

 

 

 

 

SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

Dated as of June 18, 2012

 

by and among

 

COMMONWEALTH REIT,

 

as Borrower,

 

THE LENDERS PARTY HERETO,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

and

 

COMPASS BANK,

REGIONS BANK,

and

ROYAL BANK OF CANADA

 

as Syndication Agents

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as Sole Arranger and

 

Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of June
18, 2012, by and among COMMONWEALTH REIT, a real estate investment trust
organized under the laws of the State of Maryland (the “Borrower”), each of the
Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of December
16, 2010, as amended by that certain First Amendment to Term Loan Agreement
dated as of October 26, 2011 (as amended and as in effect immediately prior to
the effectiveness of this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                  The Credit Agreement is amended by adding
the following definitions to Section 1.1. thereof in the appropriate
alphabetical location:

 

“Second Amendment” means that certain Second Amendment to Term Loan Agreement
dated as of June 18, 2012, by and among the Borrower, the Lenders party thereto,
the Administrative Agent and the other parties thereto.

 

“Second Amendment Date” means June 18, 2012.

 

“SIR” means Select Income REIT, a real estate investment trust organized under
the laws of the State of Maryland.

 

(b)                                 The Credit Agreement is amended by restating
the definitions of “EBITDA”, “Funds From Operations”, “Tangible Net Worth”,
“Total Asset Value”, “Unconsolidated Affiliate”, “Unencumbered Asset Value” and
“Unencumbered Net Operating Income” set forth in Section 1.1. thereof in their
entirety as follows:

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); and (v) in the case of Borrower
and its Subsidiaries, equity in the earnings (or loss) of Unconsolidated
Affiliates and each of GOV and SIR (but only in the case of GOV

 

--------------------------------------------------------------------------------


 

and, after it ceases to be a Subsidiary of the Borrower, SIR, if such Person
would be an Unconsolidated Affiliate but for the last sentence of the definition
of that term); plus (b) in the case of the Borrower and its Subsidiaries cash
dividends (other than extraordinary cash dividends or distributions) received by
the Borrower or its Subsidiaries from GOV or SIR during such period; plus
(c) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates. 
Straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805 shall be disregarded in the determination
of EBITDA (to the extent such adjustments would otherwise have been included in
the determination of EBITDA).  For purposes of this definition, nonrecurring
items shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; (e)
provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in GOV or SIR; provided, however, cash dividends in respect of such
Investments in GOV or SIR that have been actually received by the Borrower or
any Subsidiary during such period, shall not be excluded from Funds From
Operations by virtue of this clause (f).

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) the book value of the Borrower’s
Investment in GOV and SIR; less (d) all amounts appearing on the assets side of
a consolidated balance sheet of the Borrower for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); less (e) all Indebtedness of the Borrower and its Subsidiaries determined
on a consolidated basis; less (f) all other liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis (except liabilities resulting
from allocations of property purchase prices pursuant to Statement of Financial
Accounting Standards number 141 and the like).

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital
Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency

 

2

--------------------------------------------------------------------------------


 

reserve, or other similar arrangements and prior to allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards number
141 and the like); (c) the value of the Borrower’s equity Investments in GOV and
SIR as of the end of such fiscal quarter, such value determined at the lower of
cost or Fair Market Value; (d) all Marketable Securities, cash and cash
equivalents; (e) accounts receivable that are not (i) owing in excess of 90 days
(or one year in the case of any Governmental Authority of the United States of
America (but not political subdivisions thereof)) as of the end of such fiscal
quarter or (ii) being contested in writing by the obligor in respect thereof (in
which case only such portion being contested shall be excluded from Total Asset
Value); (f) prepaid taxes and operating expenses as of the end of such fiscal
quarter; (g) the book value of all Developable Property as of the end of such
fiscal quarter; (h) the book value of all other tangible assets (excluding land
or other real property) as of the end of such fiscal quarter; (i) the book value
of all Unencumbered Mortgage Notes as of the end of such fiscal quarter; and
(j) the Borrower’s pro rata share of the preceding items (other than those
referred to in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding the foregoing (a) GOV shall not be considered to be an
Unconsolidated Affiliate and (b) if at any time after the Second Amendment Date,
SIR ceases to be a Subsidiary of the Borrower, then in no event shall SIR be
considered to be an Unconsolidated Affiliate.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; and (b)
the value of the Equity Interests in GOV and SIR owned by the Borrower, such
value determined at the lower of cost or Fair Market Value, so long as such
Equity Interests are not subject to any Liens (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof) or to any Negative Pledge; and (c) unrestricted cash and Cash
Equivalents of the Borrower so long as such cash and Cash Equivalents are not
subject to any Liens (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) or to any
Negative Pledge.  To the extent that Equity Interests of GOV and SIR owned by
the Borrower would in the aggregate account for more than 20.0% of Unencumbered
Asset Value, such excess shall be excluded.  To the extent that Properties
leased by the Borrower or a Guarantor pursuant to a ground lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded.  To the extent that the Net Operating Income of Unencumbered
Non-Domestic Properties would account for more than 20.0% of Unencumbered Net
Operating Income, such excess shall be excluded.  With respect to any
Unencumbered Asset acquired during such fiscal quarter, Net Operating Income
attributable to such Unencumbered Asset shall be included in the calculation of
Unencumbered Asset Value on a pro forma basis reasonably acceptable to
Administrative Agent.  Net Operating Income attributable to an Unencumbered
Asset disposed of during the applicable fiscal quarter shall be excluded from
the calculation of Unencumbered Asset Value.

 

3

--------------------------------------------------------------------------------


 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) cash dividends received by the Borrower or any of its Subsidiaries from GOV
or SIR during the fiscal quarter most recently ending.

 

(c)                                  The Credit Agreement is amended by adding
the following sentence to the end of the defined term “Excluded Subsidiary”:

 

In addition, each of SIR and its Subsidiaries shall be deemed to be an Excluded
Subsidiary so long as (A) any Person that is not an Affiliate of the Borrower
owns any Equity Interest in SIR and (B) in the case of a Subsidiary of SIR,
neither the Borrower nor any of its Affiliates (other than SIR and its
Subsidiaries) owns any Equity Interest in such Subsidiary.

 

(d)                                 The Credit Agreement is amended by adding
the following sentence to the end of Section 1.2.:

 

For purposes of the definitions of “Adjusted EDITDA”, “EBITDA”, “Fixed Charges”,
Funds From Operations”, “Tangible Net Worth”, “Total Asset Value”, “Total
Indebtedness”, “Unsecured Debt Service” and “Unsecured Indebtedness”, and when
determining compliance with the financial covenants in Sections 9.1.(a),
9.1.(b), 9.1.(c), 9.1.(d), 9.1.(e), and 9.1.(f), none of SIR and its
Subsidiaries shall be considered to be Subsidiaries of the Borrower so long as
(A) any Person that is not an Affiliate of the Borrower owns any Equity Interest
in SIR and (B) in the case of a Subsidiary of SIR, neither the Borrower nor any
of its Affiliates (other than SIR and its Subsidiaries) owns any Equity Interest
in such Subsidiary.

 

(e)                                  The Credit Agreement is amended by
restating Section 9.1.(f) in its entirety as follows:

 

(f)                                    Minimum Tangible Net Worth.  The Borrower
shall not permit Tangible Net Worth at any time to be less than (i)
$3,000,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary (other than Equity Issuances to the
Borrower or any Subsidiary) after March 31, 2012.

 

(f)                                    The Credit Agreement is amended by adding
the following parenthetical to the end of Section 9.1.(g)(ii):

 

(provided that any Investments in Foreign Subsidiaries that are Subsidiaries of
SIR will not be treated as Investments for the purposes of this clause (ii))

 

(g)                                 The Credit Agreement is amended by (i)
replacing the period at the end of clause (iv) of Section 9.1.(h) with a
semicolon and (ii) adding a new proviso to the end of Section 9.1.(h) to read as
follows:

 

provided that Investments by SIR and its Subsidiaries in Assets Under
Development, Mortgage Receivables and Unimproved Land will not be treated as
Investments for the purposes of subsection (ii), (iii) or (iv) of this Section
9.1(h).

 

4

--------------------------------------------------------------------------------


 

(h)                                 The Credit Agreement is amended by amending
Section 9.1.(i) in full to read as follows:

 

(i)                                     Dividends and Other Restricted
Payments.  If an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payments
except that (i) the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and Subsidiaries may
pay Restricted Payments to the Borrower or any other Subsidiary; provided that
if an Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person (except that Subsidiaries may pay
Restricted Payments to the Borrower or any other Subsidiary); and (ii) SIR may
declare and make Restricted Payments to its shareholders.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)                                  A counterpart of this Amendment duly
executed by the Borrower, the Administrative Agent and Lenders holding at least
66 2/3% of the principal amount of the aggregate outstanding Loans;

 

(b)                                 An Acknowledgement substantially in the form
of Exhibit A attached hereto, executed by each Guarantor; and

 

(c)                                  Such other documents, instruments and
agreements as the Administrative Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its properties may be bound; or

 

5

--------------------------------------------------------------------------------


 

(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated,
unless otherwise specifically stated herein.

 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:

John C. Popeo

 

 

Title:

Treasurer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Kent Gorman

 

 

Name:

Kent Gorman

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name:

Michael R. Mellott

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

PNC BANK, as a Lender

 

 

 

 

 

By:

/s/ Douglas E. Blackman

 

 

Name:

Douglas E. Blackman

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

/s/ John Everly

 

 

Name:

John Everly

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ William G. Karl

 

 

Name:

William G. Karl

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Adrienne Young

 

 

Name:

Adrienne Young

 

 

Title:

Vice-President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ben Lewis

 

 

Name:

Ben Lewis

 

 

Title:

SVP

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ George Sherman

 

 

Name:

George Sherman

 

 

Title:

Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

SCOTIABANC INC., as a Lender

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:

Frederick H. Denecke

 

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

 

Name:

Ahaz A. Armstrong

 

 

Title:

Assistant Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name:

Casey L. Stevenson

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

/s/ Dawn Hofmann

 

 

Name:

Dawn Hofmann

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan

for CommonWealth REIT]

 

 

 

MALAYAN BANKING BERHAD, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Fauzi Zulkifli

 

 

Name:

Fauzi Zulkifli

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 18, 2012 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

 

WHEREAS, Commonwealth REIT, a real estate investment trust organized under the
laws of the State of Maryland (the “Borrower”), the Lenders, the Administrative
Agent and certain other parties have entered into that certain Term Loan
Agreement dated as of December 16, 2010, as amended by that certain First
Amendment to Term Loan Agreement dated as of October 26, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
December 16, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Second Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

 

Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

 

ASA PROPERTIES TRUST

 

BLUE DOG BOOKSPAN PROPERTIES LLC

 

BLUE DOG LLC

 

BLUE DOG PROPERTIES TRUST

 

CANDLER ASSOCIATES, L.L.C.

 

CANDLER PROPERTY TRUST

 

CW LA PROPERTIES TRUST

 

CW NOM LLC

 

FIRST ASSOCIATES LLC

 

HAWAII 2X5 O PROPERTIES TRUST

 

HIGGINS PROPERTIES LLC

 

HRPT LENEXA PROPERTIES TRUST

 

HUB ACQUISITION TRUST

 

HUB MADRONE PROPERTIES LLC

 

HUB MID-WEST LLC

 

HUB PROPERTIES GA LLC

 

HUB PROPERTIES TRUST

 

HUB REALTY FUNDING, INC.

 

INDEMNITY COLLECTION CORPORATION

 

LTMAC PROPERTIES LLC

 

MASTERS PROPERTIES LLC

 

ORVILLE PROPERTIES LLC

 

OSCAR PROPERTIES TRUST

 

RFRI PROPERTIES LLC

 

ROBIN 1 PROPERTIES LLC

 

TANAKA PROPERTIES LLC

 

TEDCAL PROPERTIES LLC

 

TSM PROPERTIES LLC

 

Z&A PROPERTIES LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

HRPT MEDICAL BUILDINGS REALTY TRUST

 

HUB MA REALTY TRUST

 

MOB REALTY TRUST

 

PUTNAM PLACE REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------